Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric Moore on 12/14/2021.
In the claims, amend the claims as indicated below:
1. (Currently Amended) A method for reducing resource consumption in container image management, comprising:
	receiving, by an image server, from a client device, directory information and checksum information corresponding to a plurality of files of a container image;
	determining, by the image server, based on the directory information and the checksum information, whether each file of the plurality of files is present in a repository;
	sending, by the image server, to the client device, an indication to only transmit given files of the plurality of files determined by the image server not to be present in the repository, wherein the indication comprises one of:
a list of the given files of the plurality of files determined by the image server not to be present in the repository; or
a list of respective files of the plurality of files determined by the image server to be present in the repository;
receiving, by the image server, from the client device, the given files of the plurality of files determined by the image server not to be present in the repository;
for each respective file of the plurality of files that is determined by the image server to be present in the repository, updating, by the image server, a file list for the container image to indicate a respective location in the repository of the respective file; and
	for each given file of the plurality of files that is determined by the image server not to be present in the repository:
storing, by the image server, the given file at a given location in the repository; and
updating, by the image server, the file list for the container image to indicate the given location in the repository of the given file.
2. (Cancelled).
3. (Cancelled).
9-12. (Cancelled).
13. (Currently Amended) A system, comprising one or more processors and a non-transitory computer-readable medium comprising instructions that, when executed by the one or more processors, cause the system to perform a method for reducing resource consumption in container image management, the method comprising:
	receiving, by an image server, from a client device, directory information and checksum information corresponding to a plurality of files of a container image;

	sending, by the image server, to the client device, an indication to only transmit given files of the plurality of files determined by the image server not to be present in the repository, wherein the indication comprises one of:
a list of the given files of the plurality of files determined by the image server not to be present in the repository; or
a list of respective files of the plurality of files determined by the image server to be present in the repository;
receiving, by the image server, from the client device, the given files of the plurality of files determined by the image server not to be present in the repository;
for each respective file of the plurality of files that is determined by the image server to be present in the repository, updating, by the image server, a file list for the container image to indicate a respective location in the repository of the respective file; and
for each given file of the plurality of files that is determined by the image server not to be present in the repository:
storing, by the image server, the given file at a given location in the repository; and
updating, by the image server, the file list for the container image to indicate the given location in the repository of the given file.
14. (Cancelled).

.

Allowable Subject Matter
Claims 1, 4-8, 13, 16-20 are allowed (claims 2-3, 9-12, 14 and 15 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“sending, by the image server, to the client device, an indication to only transmit given files of the plurality of files determined by the image server not to be present in the repository, wherein the indication comprises one of:
a list of the given files of the plurality of files determined by the image server not to be present in the repository; or
a list of respective files of the plurality of files determined by the image server to be present in the repository;
receiving, by the image server, from the client device, the given files of the plurality of files determined by the image server not to be present in the repository”.

The closest prior art (Scrivano, US 2019/0251190 A1) discloses similar features of file checksum with respect to prevent data duplication or to reduce resource consumption (par. 0053, figure 3). However, Scrivano does not explicitly teach:
“sending, by the image server, to the client device, an indication to only transmit given files of the plurality of files determined by the image server not to be present in the repository, wherein the indication comprises one of:
a list of the given files of the plurality of files determined by the image server not to be present in the repository; or
a list of respective files of the plurality of files determined by the image server to be present in the repository;
receiving, by the image server, from the client device, the given files of the plurality of files determined by the image server not to be present in the repository”.

Another close prior art, Muller et al (US 8,015,237 B2), discloses similar features of client-server communication with respect to notification sending in which a list of files are included in the notification (claim 5). However, Muller et al do not explicitly teach:
“sending, by the image server, to the client device, an indication to only transmit given files of the plurality of files determined by the image server not to be present in the repository, wherein the indication comprises one of:
a list of the given files of the plurality of files determined by the image server not to be present in the repository; or
a list of respective files of the plurality of files determined by the image server to be present in the repository;
receiving, by the image server, from the client device, the given files of the plurality of files determined by the image server not to be present in the repository”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
sending, by the image server, to the client device, an indication to only transmit given files of the plurality of files determined by the image server not to be present in the repository, wherein the indication comprises one of:
a list of the given files of the plurality of files determined by the image server not to be present in the repository; or
a list of respective files of the plurality of files determined by the image server to be present in the repository;
receiving, by the image server, from the client device, the given files of the plurality of files determined by the image server not to be present in the repository”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claim 13 is allowed for similar reason as claim 1.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165